Exhibit 10.1

 

REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”)

Vacant Land

Montgomery, Illinois

 

  1. PARTIES: MONTGOMERY STERLING, L.L.C., an Illinois limited liability
company, (“Seller”) agrees to sell and convey to:         S.R. JACOBSON
DEVELOPMENT CORP., a Michigan corporation on behalf of an entity to be named
(“Purchaser”) and Purchaser agrees to buy from Seller the Property (as defined
in Section 2 below) for the consideration and upon and subject to the terms,
provisions, and conditions hereinafter set forth.

 

  2. PROPERTY: The real estate per surveyed acre estimated at 30 acres, property
identification numbers attached Exhibit A as located within the Village of
Montgomery, County of Kendall, State of Illinois legally described on the Title
Commitment to be provided; together with all improvements, and property attached
thereto and made a part thereof owned by the Seller located in, on, attached to,
or used in connection with the Property; all oil, gas and mineral rights, and
all privileges and appurtenances pertaining thereto including any right, title
and interest, if any, of Seller in and to adjacent streets, alleys, or
rights-of-way, Seller’s interest in and to any, licenses, and permits with
respect to the Property, improvements, fixtures, and property attached thereto
and made a part thereof owned by the Seller located in, on, attached to, or used
in connection with the real estate; all privileges and appurtenances pertaining
thereto including any right, title and interest, if any, of Seller in and to
adjacent streets, alleys, or rights-of-way; Seller’s interest in and to any,
licenses, and permits with respect to the Property; all of the above herein
collectively called “Property”.

 

  3. PURCHASE PRICE

 

  A. PURCHASE PRICE:                             $2,800,000.00           
                 

Payable in U.S. dollars by Purchaser as follows:

 

  B. EARNEST MONEY: Within three (3) business days after mutual execution of
this Agreement Purchaser shall deposit with Chicago Title Insurance Company
(“Title Company”) a sum equal to Twenty Five Thousand Dollars ($25,000.00)
(“Earnest Money”). The Earnest Money shall be non-refundable after the
expiration of the Inspection Period (except under Sections 4, 11 and15) and
applicable to the Purchase Price at Closing. At the expiration of the Initial
Approval Period (as herein defined) Purchaser shall deposit the additional sum
of Fifty Thousand Dollars ($50,000.00) with the Title Company, which sum shall
be non-refundable (except under Sections 4, 11 and15) and applicable to the
Purchase Price at Closing. The parties shall execute Title Company’s escrow
instructions, which shall be in a form that is mutually acceptable to the
parties.

 

  C. BALANCE OF PURCHASE PRICE: The balance of the Purchase Price plus or minus
prorations and closing adjustments, if any, is due at the closing of this
transaction (“Closing”) and must be paid by wire transfer to the bank account of
the Title Company as designated by its closing escrow officer.

 

  D.

INSPECTION PERIOD: Purchaser and its duly authorized representatives shall have
until ninety (90) days from the Effective Date (the “Inspection Period”) at
reasonable times and upon reasonable notice to Seller, to conduct noninvasive
inspections and studies, to make a physical inspection of the Property, to
examine documents of record encumbering the Property and conduct a phase one
environmental audit and an architectural and engineering

 

   1



--------------------------------------------------------------------------------

Exhibit 10.1

 

  evaluation of the Property, all at Purchaser’s sole expense. Within five
(5) days from the Effective Date, Seller shall provide to Purchaser copies of
all third party surveys, reports, studies and plans relating to the Property in
Seller’s possession or control (collectively, the “Property Information”). No
invasive inspection may be conducted without the Seller’s express written
consent, not to be unreasonably withheld or delayed; provided however that
Purchaser may conduct soil boring tests on the Property after providing written
evidence of insurance to Seller. Seller shall provide access to the Property
during business hours and with twenty four (24) hours prior notice. Purchaser
shall save, indemnify, defend and hold harmless Seller from the acts and/or
omissions of Purchaser and its representatives, agents and contractors arising
from such inspections, except to the extent caused by mere discovery by
Purchaser of pre-existing conditions at the Property or by the gross negligence
or willful misconduct of Seller. The provisions of this Section shall survive
the termination of this Agreement or Closing. If Purchaser in its sole
discretion elects not to proceed with its purchase of the Property for any
reason or no reason at all, Purchaser shall, on or before the end of the
Inspection Period, serve Seller with written notice of its election to terminate
this Agreement (which notice is hereinafter referred to as “Termination Notice”)
and the Title Company shall return the Earnest Money to Purchaser and thereafter
this Agreement shall terminate and be null and void and of no further force and
effect, and neither Purchaser nor Seller shall have any further rights, duties,
liabilities or obligations to the other by reason hereof expect for those
matters that specifically survive such termination. If Purchaser fails to send
the Termination Notice on or before the end of the Inspection Period, this
Agreement shall remain in full force and effect, and the Earnest Money shall be
non-refundable (except under Sections 4, 11 and15) and applicable to the
Purchase Price at Closing.

 

       In the event Purchaser provides Seller with a Termination Notice, at
Seller’s request, Purchaser shall, within a reasonable period of time, deliver
to Seller complete copies of any final reports, surveys, assessments, tests, and
studies obtained by Purchaser (the “Reports”) in the course of Purchaser’s
investigation of the Property which concern the physical condition of the
Property. Seller acknowledges that any Reports supplied or made available by
Purchaser shall be delivered to Seller on an “as-is/where-is/with all faults”
basis solely as a courtesy and Purchaser has no obligation to verify the
accuracy of any statements or other information therein contained, nor any
method used to compile the reports or information contained therein, or the
qualification of the person(s) preparing the Reports and Purchaser makes no
representations, express or implied, or arising by operation of law, as to the
accuracy, completeness or any other aspect of the Reports.

 

  4.

TITLE INSURANCE: Within fifteen (15) business days from the Effective Date,
Seller will cause the Title Company to deliver to Purchaser a Title Insurance
Commitment (“Commitment”) issued by the Title Company, dated within twenty
(20) days of the Effective Date, together with legible copies of all instruments
identified as exceptions in the Commitment. Purchaser shall have until the
expiration of the Inspection Period to object in writing to the condition of
title or any matters identified in the Survey referenced below. If Purchaser or
its counsel do not object in writing to the condition of title prior to the
expiration of the Inspection Period, Purchaser shall be deemed satisfied with
the condition of title identified in the Commitment. If Purchaser or its counsel
timely objects in writing to the condition of title or matters identified in the
Survey, Seller shall have five (5) business days from its receipt of Purchaser’s
title objection(s) to advise Purchaser whether or not Seller will attempt to
cure Purchaser’s title objections. If Seller elects to cure Purchaser’s title
objections, Seller shall have thirty (30) days from its receipt of Purchaser’s
title objections to attempt to cure the objections or to provide evidence
satisfactory to Purchaser that the objections will be cured or insured over to
Purchaser’s satisfaction on or before the Closing Date. If Seller is unwilling
or unable to remedy Purchaser’s objection(s) to Purchaser’s satisfaction then
Purchaser, at its option, may either waive the objection(s) and the parties
shall continue to perform their obligations, subject to the terms and conditions
of this Agreement; or Purchaser may terminate this Agreement, in which event the
Earnest Money shall be immediately returned to Purchaser and the parties shall
have no further rights or obligations under this

 

   2



--------------------------------------------------------------------------------

Exhibit 10.1

 

  Agreement. If Purchaser does not raise a title or Survey objection within the
foregoing time period or in the event Seller cures (or Purchaser waives)
Purchaser’s objection(s), the exceptions of record identified in the Commitment
which are not objected to, or which have been waived by Purchaser, shall be
deemed accepted by Purchaser and shall be “Permitted Encumbrances” to the
condition of title conveyed at Closing. Notwithstanding the foregoing, any
mortgage liens and security interests of any mortgage holder or any other
monetary liens or encumbrances shall not constitute Permitted Encumbrances and
shall be discharged by Seller on or before Closing.

 

  5. SURVEY: Seller will provide an ALTA Survey of the Property prepared by
Spaceco, Inc. dated January 27, 2016 identified as Project No. 9012 (“Survey”).
Purchaser, at its cost, may have the Survey updated, certified to Purchaser and
to Purchaser’s lender or upgraded to current ALTA/NSPS survey standards or
inclusive of additional Optional Table A items.

 

  6. APPROVALS: Purchaser shall have a period of one hundred twenty (120) days
from the expiration of the Inspection Period (the “Approval Period”) to obtain
from the Village of Montgomery and all other governmental agencies having
jurisdiction, site plan and such other governmental approvals and permits
necessary for the development of the Property as a multi-family project
containing garden-style units (the “Approvals”). If, despite Purchaser’s
diligent efforts, Purchaser has not obtained the Approvals within the Approval
Period, Purchaser shall have the right to extend the Approval Period for up to
two (2) additional sixty (60) day periods (each an “Extension Period”). For the
first sixty (60) day Extension Period, Purchaser shall deposit the additional
sum of Twelve Thousand Five Hundred and 00/100 ($12,500) Dollars with the Title
Company prior to expiration of the initial Approval Period and for the second
sixty (60) day Extension Period, Purchaser shall deposit an additional Twelve
Thousand Five Hundred and 00/100 ($12,500) Dollars with the Title Company prior
to expiration of the first Extension Period. The foregoing extension payments
shall be non-refundable, except as expressly provided in this Agreement, and
applicable to the Purchase Price at Closing. If Purchaser does not obtain the
Approvals within the Approval Period or any applicable Extension Period,
Purchaser shall have the right to either terminate this Agreement by providing
Seller with written notice of termination, in which event the Earnest Money and
any extension payments made by Purchaser shall be released to Seller and the
parties shall have no further rights or obligations under this Agreement; or
Purchaser may elect to waive the foregoing condition, in which event this
Agreement shall remain in effect.

 

  7. CLOSING: The Closing of the sale shall be accomplished by means of a “New
York” style closing and take place at the offices of the Title Company, Nancy
Castro, BP/Escrow Manager, #10 S. LaSalle Street, Suite 3100, Chicago, Illinois
60603 thirty (30) days after the expiration of the Approval Period, as the same
may be extended (“Closing Date”), unless Seller and Purchaser change such date
in writing; provided, however, that the Closing Date shall not be later than
December 31, 2017.

 

  A. At the Closing, Seller shall deliver to Purchaser, at Seller’s sole cost
and expense, the following:

 

  (1) Duly executed and acknowledged Special Warranty Deed, conveying title in
fee simple to all of the Property, free and clear of any and all liens,
encumbrances, conditions, easements, assessments, reservations and restrictions,
except for Permitted Exceptions. The special warranty deed shall be accompanied
by an Illinois real estate transfer tax valuation affidavit (“PTAX-203”), as the
purchase price is not to be reflected on the warranty deed. Seller shall be
responsible for preparation of the PTAX-203.

 

  (2) The Survey;

 

   3



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

  (3) Internal Revenue Code Affidavit pursuant to Section 1445 stating that
Seller is not a foreign entity within the meaning of the Internal Revenue Code
(FIRPTA);

 

  (4) A Seller’s “GAP” undertaking;

 

  (5) Seller shall cause the Title Company to issue an Owner’s Policy of Title
Insurance (the “Title Policy”) or a pro forma Title Policy signed by the Title
Company in the full amount of the Purchase Price, dated as of Closing, insuring
Purchaser’s fee simple title to the Property subject only to the Permitted
Encumbrances, with extended coverage (subject to Purchaser providing any survey
required by the Title Company to issue extended coverage), and provide to the
Title Company such documents that may reasonably be requested by the Title
Company to satisfy any of the Schedule B-I requirements applicable to Seller;

 

  (6) State, county and local real estate transfer declarations, to the extent
applicable (the “Transfer Declarations”);

 

  (7) A signed closing statement setting forth the Purchase Price and all debits
and credits to Purchaser and Seller in connection with this sale;

 

  (8) An Assignment of all of Seller’s rights and interest in the Property
Information, to the extent assignable;

 

  (9) All other documents customarily required to close this type of transaction
as required by the Title Company or as reasonably requested by Purchaser.

 

  B. At the Closing, Purchaser shall deliver to Seller, at Purchaser’s sole cost
and expense, the following:

 

  (1) The balance of the Purchase Price including prorations and adjustments, if
any;

 

  (2) Such organizational documents and resolutions as to Purchaser as
reasonably required by the Title Company to issue its Title Policy;

 

  (3) A signed counterpart of the closing statement;

 

  (4) Signed counterparts of the Transfer Declarations;

 

  (5) Execute such other and further documents necessary to close this
transaction as required by the Title Company or reasonably requested by Seller;
and

 

  (6) A Purchaser’s GAP undertaking, if required by the Title Company.

 

  8. POSSESSION: Possession of the Property shall be delivered to Purchaser at
Closing free and clear of the rights of Seller or any third party, except for
the Permitted Encumbrances.

 

  9. SALES EXPENSES TO BE PAID IN CASH AT OR PRIOR TO CLOSING:

 

  A.

SELLER’S EXPENSES: All costs of releasing and recording any release of mortgage,
lien or other monetary encumbrance required by the terms of this Agreement;
one-half ( 1⁄2) of any escrow fee (except any money lender’s escrow fee, which
shall be paid by Purchaser); state, and county transfer taxes or documentary
stamps; transfer taxes or documentary stamps imposed by the Village which are
customarily paid by sellers of real property in that jurisdiction, special
assessments on the Property which have been confirmed prior to the Closing
(regardless of whether such special assessments may be paid in installments
subsequent to Closing), real estate brokerage fees pursuant to the written
agreement

 

   4



--------------------------------------------------------------------------------

Exhibit 10.1

 

  between Inland Real Estate Advisors, Inc. and Seller; all costs of the Owner’s
Title Policy; Seller’s attorneys’ fees and other expenses stipulated to be paid
by Seller under the provisions of this Agreement.

 

  B. PURCHASER’S EXPENSES: All recording costs of the Purchaser’s mortgage, the
Deed, and the collateral documents; the full amount of any money lender’s escrow
fee; expense of ALTA Mortgage Title Policy; one-half ( 1⁄2) of any escrow fee;
the cost of any special endorsements (excluding extended coverage) or additional
insurance required by the Purchaser or Purchaser’s lender; Purchaser’s real
estate brokerage fee, if any, if not provided for in this Agreement; transfer
taxes or documentary stamps imposed by the Village which are customarily paid by
buyers of real property in that jurisdiction, and Purchaser’s attorney’s fee and
expenses stipulated to be paid by Purchaser under other provisions of this
Agreement.

 

  10. PRORATIONS AND ADJUSTMENTS: The following shall be prorated and adjusted
between Seller and Purchaser as of the time of Closing, except as otherwise
expressly provided herein:

 

  A. Real estate tax proration shall be based upon one hundred two percent
(102%) the most recent ascertainable tax bill, prorated as of 11:59 p.m. on the
day immediately prior to the Closing Date;

 

  B. Such other items that are customarily prorated in transactions of this
nature shall be ratably prorated as of 11:59 p.m. on the day immediately prior
to the Closing Date.

 

  C. All prorations shall be final.

 

  11. DEFAULT / REMEDIES:

 

  A. Unless otherwise provided for herein, if Purchaser breaches or defaults
under this Agreement which is not cured within five (5) days from Purchaser’s
receipt of written notice of default from Seller, Seller may, as its sole
remedy, terminate this Agreement, in which event the Earnest Money and any
extension payments made, plus accrued interest, if any, shall be due and payable
to Seller as its sole liquidated damages. The parties agree that actual damages
in the event of default are difficult to ascertain and further agree that the
amount set forth as liquidated damages is a reasonable estimate of the damages
to Seller in the event of Purchaser’s default. Such sum is intended to be
liquidated damages, and not a penalty.

 

  B. If Seller breaches or defaults under this Agreement which is not cured
within five (5) days from Seller’s receipt of written notice of default from
Purchaser, Purchaser shall be entitled to either: (i) terminate this Agreement
and receive a refund of the Earnest Money and all extension payments, in which
event the parties shall have no further rights or obligations hereunder; or
(ii) to specifically enforce this Agreement. Purchaser acknowledges and agrees
that under no circumstances shall Seller be liable for Purchaser’s damages that
are consequential, actual, punitive, speculative or otherwise.

 

  12. PERSONAL PROPERTY. Seller shall remove from the Property prior to Closing
all debris and Seller’s personal property not conveyed by bill of sale to Buyer,
if any.

 

  13. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER:

 

  A. Seller hereby represents and warrants to Purchaser, which representations
and warranties shall be deemed made by Seller to Purchaser as of the Effective
Date and as of the Closing Date that:

 

   5



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

  (1) There are no parties in possession of any portion of the Property;

 

  (2) Seller is the owner of the Property and is duly authorized and empowered
to sell the Property.

 

  (3) All obligations of Seller arising from the ownership and operation of the
Property which accrue prior to the Closing Date, have been paid as they became
due or will be paid at or prior to Closing. Except for obligations for which
provisions are herein made for proration or other adjustments at Closing, there
will be no obligations of Seller with respect to the Property outstanding as of
the Closing Date.

 

  (4) As of the Closing Date there will be no recorded or unrecorded land leases
affecting the Property.

 

  (5) This Agreement when executed and delivered by Purchaser and Seller will
constitute the valid and binding agreement of Seller enforceable against Seller
in accordance with its terms;

 

  (6) Neither the execution and delivery of this Agreement nor the consummation
of the transaction contemplated hereby will violate or be in conflict with;
(i) any applicable provisions of law; (ii) any order of any court or government
agency having jurisdiction over the Seller; or (iii) any agreement or instrument
to which Seller is a party or which Seller is bound.

 

  (7) that there are no actions, suits, claims or other proceedings pending or,
to the best of Seller’s knowledge, contemplated or threatened against Seller
that could affect Seller’s ability to perform its obligations under this
Agreement.

 

  (8) Seller has not performed or permitted any third party to perform any
alterations or improvements to the Property.

 

  (9) Seller has not received written notice that the Property is in violation
of any laws, ordinances, rules or regulations of the Village of Montgomery or
any other governmental agency having jurisdiction over the Property.

Notwithstanding anything contained in this Agreement to the contrary, all of the
representations, warranties and certifications (the “Representations”) which are
made by Seller and set forth herein or in any of the documents or instruments
required to be delivered by Seller hereunder, shall be subject to the following
conditions and limitations: (i) there shall no liability on the part of Seller
for breaches of Representations of which Purchaser had actual knowledge at
Closing; and (ii) Purchaser shall not have the right to bring any lawsuit or
other legal action against Seller, nor pursue any other remedies against Seller,
as a result of the breach of the Representation of which Purchaser had actual
knowledge at the Closing, but Purchaser’s sole right shall be to terminate this
Agreement in which event, the Earnest Money all extension payments made and all
interest accrued thereon shall be returned to Purchaser and Seller shall
reimburse Purchaser for its out of pocket costs incurred in connection with the
Property, up to the amount of $25,000.

 

  B. From the effective date of this Agreement until the Closing Date or earlier
termination of this Agreement, Seller covenants to:

 

  (1) to advise Purchaser promptly of any litigation, arbitration or
administrative hearing before any governmental body or agency of which Seller is
notified, concerning or affecting the Property which is instituted after the
date hereof;

 

   6



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

  (2) to not take, or omit to take any action that would have the effect of
violating any of the material representations, warranties, covenants, and
agreements of Seller contained in this Agreement; and

 

  (3) not, without Purchaser’s written consent, transfer any interest in the
Property, grant any easements, enter into any licenses, leases, options or other
agreements that would be binding on Purchaser or the Property after Closing or
otherwise encumber any portion of the Property.

 

  14. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER:

A. Purchaser represents, warrants and covenants to Seller now and as of the
Closing as follows:

 

  (1) As further set forth below, Purchaser is purchasing the Property in its
“AS IS, WHERE IS” and “WITH ALL FAULTS” condition with no warranties by Seller
as to merchantability, suitability or fitness for any particular use, it being
understood and agreed that Purchaser is relying solely on its own inspections,
engineering studies and reports, economic and feasibility studies and
examinations of the Property and Purchaser’s own determination of the condition
of the Property.

 

  (2) Purchaser has all requisite power and authority to consummate the
transaction contemplated by this Agreement and has by proper proceedings duly
authorized the execution and delivery of this Agreement and the consummation of
the transaction contemplated hereby.

 

  (3) This Agreement when executed and delivered by Purchaser and Seller will
constitute the valid and binding agreement of Purchaser enforceable against
Purchaser in accordance with its terms.

 

  (4) To Purchaser’s current, actual knowledge, neither the execution and
delivery of this Agreement nor consummation of the transaction contemplated
hereby will violate or be in conflict with; (i) any applicable provisions of
law; (ii) any order of any court or government agency having jurisdiction over
the Purchaser; or (iii) any agreement or instrument to which Purchaser is a
party or which Purchaser is bound.

 

  (5) There are no actions, suits, claims or other proceedings pending or, to
the best of Purchaser’s knowledge, contemplated or threatened against Purchaser
that could affect Purchaser’s ability to perform its obligations under this
Agreement.

 

  (6) If Purchaser or any agent or representative of Purchaser has entered upon
or prior to Closing shall enter upon the Property for inspection thereof, that
he, she or it has done so or shall do so at their sole risk and shall indemnify,
defend and hold Seller harmless from all risk of injury and loss and shall make
any claim therefore solely against their personal liability carrier and that no
such claim shall be made against Seller, any and all such claims against Seller
being barred and any and all subrogation rights of such liability carrier
against Seller hereby being hereby waived.

 

  (7) That, prior to obtaining Seller’s written consent, Purchaser shall not
conduct, contract for or authorize any agent of representative of Purchaser to
conduct any invasive testing or other procedures on or in the Property.

 

  (8) Purchaser is a sophisticated and experienced purchaser of properties such
as the Property and has been duly represented by counsel in connection with the
negotiation of this Agreement.

 

   7



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

  15. CONDEMNATION: If, prior to the Closing Date, condemnation proceedings are
commenced against any portion of the Property (except for road widening which
does not result in the loss of parking or otherwise cause Purchaser’s project to
become non-conforming with the all dimensional requirements under the Village’s
zoning ordinance), Purchaser may, at its option, terminate this Agreement by
written notice to Seller within ten (10) business days after Purchaser is
advised of the commencement of such condemnation proceedings and the Earnest
Money and all extension payments shall be refunded to Purchaser, or if Purchaser
fails to give said notice of termination, Purchaser shall have the right to
proceed to consummate the purchase of the Property, in which event Purchaser may
appear and defend any such condemnation proceedings, and any award in
condemnation shall become the Property of Purchaser and assigned to Purchaser at
Closing and the Purchase Price shall not be reduced.

 

  16.

AS-IS DELIVERY: Seller has not made and does not and is unwilling to make any
representations or warranties as to the physical or any other condition of the
Property or to any matter affecting or related to the Seller or the Property
whatsoever, express or implied, including but not limited to matters relating to
zoning and environmental compliance (except as expressly provided in this
Agreement), and Purchaser agrees to purchase the Property on and “AS-IS, WHERE
IS” and “WITH ALL FAULTS” basis as of the date of Closing. IN PARTICULAR, EXCEPT
AS EXPRESSLY PROVIDED IN SECTION 13, SELLER HEREBY SPECIFICALLY DISCLAIMS ANY
WARRANTY, GUARANTY, OR REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT, OR
FUTURE, OF, AS TO, OR CONCERNING (I) THE NATURE AND CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY
THEREOF, FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY ELECT TO
CONDUCT THEREON, (II) THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY, ENCUMBRANCE,
RESERVATION, CONDITION OR OTHERWISE, (III) THE COMPLIANCE OF THE PROPERTY OR THE
OPERATION THEREOF WITH ANY LAWS, RULES, ORDINANCES, OR REGULATIONS OF ANY
GOVERNMENT OR OTHER BODY, INCLUDING WITHOUT LIMITATION, ZONING REGULATIONS AND
ORDINANCES, (IV) ANY AND ALL ENVIRONMENTAL CONDITIONS WHICH MAY EXIST ON, UNDER
OR ADJACENT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE EXISTENCE OR
NONEXISTENCE OF “HAZARDOUS SUBSTANCES,” “HAZARDOUS MATERIALS,” “TOXIC
SUBSTANCES,” OR “SOLID WASTE” AS SUCH TERMS ARE DEFINED IN THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT OF 1980M AS AMENDED BY
SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986, THE RESOURCE CONSERVATION
AND RECOVERY ACT OF 1976, AND THE HAZARDOUS MATERIALS TRANSPORTATION ACT, AND
ANY OTHER FEDERAL, STATE OR LOCAL STATUTE, ORDINANCE, CODE, RULE, REGULATION,
ORDER OR DECREE REGULATING, RELATING TO OR IMPOSING LIABILITY OR STANDARDS OF
CONDUCT CONCERNING ANY HAZARDOUS, TOXIC OR DANGEROUS WASTE, SUBSTANCE, CHEMICAL
OR MATERIAL NOW OR HEREAFTER IN EFFECT, AND IN THE REGULATIONS PROMULGATED
PURSUANT TO SUCH LAWS, ALL AS AMENDED, AND (V) THE FINANCIAL EARNING CAPACITY,
EXPENSE HISTORY OR THE OPERATION OF THE PROPERTY. THE CONVEYANCE OF THE PROPERTY
IS MADE ON AN “AS-IS/WHERE-IS/WITH ALL FAULTS” BASIS AND IN ITS PRESENT
CONDITION. PURCHASER EXPRESSLY ACKNOWLEDGES, IN CONSIDERATION OF THE AGREEMENTS
OF SELLER HEREIN, THAT SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED OT,
ANY WARRANTY OR CONDITION, HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE PROPERTY. PURCHASER ACKNOWLEDGES, WARRANTS AND
REPRESENTS TO SELLER THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NO
REPRESENTATIONS HAVE BEEN MADE BY SELLER, ITS AGENTS, BROKERS, OR EMPLOYEES IN
ORDER TO INDUCE PURCHASER TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS

 

   8



--------------------------------------------------------------------------------

Exhibit 10.1

 

  CONTEMPLATED HEREIN OTHER THAN AS MAY BE EXPRESSLY STATED HEREIN. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER ACKNOWLEDGES, WARRANTS AND
REPRESENTS TO SELLER THAT NEITHER SELLER NOR ANY OF SELLER’S AGENTS, BROKERS OR
EMPLOYEES HAVE MADE ANY REPRESENTATIONS OR STATEMENTS TO PURCHASER CONCERNING
THE PROPERTY’S INVESTMENT POTENTIAL OR RESALE AT ANY FUTURE DATE, AT A PROFIT OR
OTHERWISE, NOR HAS SELLER OR ANY OF SELLER’S AGENTS, BROKERS, OR EMPLOYEES
RENDERED ANY ADVICE OR EXPRESSED ANY OPINION TO PURCHASER REGARDING ANY INCOME
TAX CONSEQUENCES OF OWNERSHIP OF THE PROPERTY. PURCHASER ACKNOWLEDGES THAT
PURCHASER HAD THE OPPORTUNITY TO CONDUCT A DILIGENT INVESTIGATION OF THE
PROPERTY WITH REGARD TO ITS CONDITION, PERMITTED USE AND SUITABILITY FOR
PURCHASER’S INTENDED USE THEREOF, AS WELL AS TO ALL OTHER FACTORS DEEMED
MATERIAL TO PURCHASER. PURCHASER IS NOT RELYING UPON ANY REPRESENTATIONS OF ANY
KIND OR NATURE MADE BY SELLER, OR ANY OF SELLER’S AGENTS, BROKERS OR EMPLOYEES
WITH RESPECT TO THE PROPERTY, AND THAT, IN FACT, NO SUCH REPRESENTATIONS WERE
MADE, EXCEPT AS MAY BE OTHERWISE EXPRESSLY PROVIDED HEREIN.

 

     PURCHASER FURTHER ACKNOWLEDGES ANY AND ALL REPORTS SUPPLIED OR MADE
AVAILABLE BY SELLER, WHETHER WRITTEN OR ORAL, OR IN THE FORM OF MAPS, SURVEYS,
PLATS, SOIL REPORTS, ENGINEERING STUDIES, ENVIRONMENTAL STUDIES, OR OTHER
INSPECTION REPORTS PERTAINING TO THE PROPERTY (“REPORTS”) WERE OBTAINED FROM A
VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND AMES NO REPRESENTATIONS OR WARRANTIES AS TO
THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION AND THAT SUCH REPORTS WERE
DELIVERED TO PURCHASER ON AN “AS-IS/WHERE-IS/WITH ALL FAULTS” BASIS SOLELY AS A
COURTESY TO PURCHASER AND THAT SELLER HAS NEITHER VERIFIED THE ACCURACY OF ANY
STATEMENTS OR OTHER INFORMATION THEREIN CONTAINED, NOR ANY METHOD USED TO
COMPILE THE REPORTS OR DETERMINED THE QUALIFICATIONS OF THE PERSON(S) PREPARING
THE REPORTS AND SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, OR ARISING BY OPERATION OF LAW, AS TO THE ACCURACY, COMPLETENESS OR ANY
OTHER ASPECT OF THE REPORTS.

 

     ANY FACTUAL INFORMATION SUCH AS PROPERTY DIMENSIONS, SQUARE FOOTAGE, OR
SKETCHES SHOWN TO PURCHASER OR SET FORTH HEREIN ARE OR MAY BE APPROXIMATE AND
PURCHASER REPRESENTS TO SELLER THAT IT HAS INSPECTED AND VERIFIED SUCH FACTUAL
INFORMATION PRIOR TO THE EXECUTION OF THIS AGREEMENT. THE SELLER, THE BROKER OR
OTHER AGENTS OF SELLER ASSUME NO LIABILITY FOR ANY INACCURACIES, ERRORS OR
OMISSIONS THEREIN CONTAINED.

 

  17. BROKER’S COMMISSION: Seller shall cause to be paid a broker’s commission
to Inland Real Estate Brokerage & Consulting, Inc. and Flanagan Realty LLC
(collectively, “Broker”) upon and in accordance with the terms and conditions
set forth in the separate listing agreement between Seller and Broker. Seller
and Purchaser agree that all Brokers’ commissions shall be paid simultaneously
with, and as a condition precedent to, any disbursements made at Closing. This
paragraph and disbursement instructions may not be amended or revoked without
the prior written consent of Broker. Each party hereto agrees to indemnify the
other party and all those parties claiming through them from and against any
claims by any other broker other than with whom the indemnifying party may have
dealt.

 

  18.

AGENCY DISCLOSURE. The listing broker, Inland Real Estate Brokerage &
Consulting, Inc. and its sales agents (“Listing Company”) represent Seller. The
Listing Company owes duties of

 

   9



--------------------------------------------------------------------------------

Exhibit 10.1

 

  trust, loyalty and confidence to Seller only. While the Listing Company has a
duty to treat Purchaser honestly, the Listing Company is Seller’s auctioneer and
is acting on behalf of Seller and not Purchaser. Any cooperating broker will be
recognized as a Purchaser’s agent. BY SIGNING BELOW, PURCHASER ACKNOWLEDGES
PRIOR TIMELY NOTICE BY LISTING COMPANY THAT LISTING COMPANY IS SELLER’S
AUCTIONEER.

 

  19. CONSULT YOUR ATTORNEY: THIS IS INTENDED TO BE A LEGALLY BINDING AGREEMENT.
READ IT CAREFULLY. NO REPRESENTATION OR RECOMMENDATION IS MADE BY SELLER,
BROKER, THEIR AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR
TAX CONSEQUENCES OF THIS DOCUMENT OR THE TRANSACTION RELATING THERETO. THESE ARE
QUESTIONS FOR YOUR ATTORNEY. CONSULT YOUR ATTORNEY BEFORE SIGNING. NEITHER THE
SELLER NOR THE BROKER CAN GIVE YOU ANY LEGAL ADVICE.

 

  20. Survival. The representations, warranties and covenants contained in this
Agreement shall survive Closing for a period of three (3) months and shall not
merge upon the delivery of the deed for all or any portion of the Property.

 

  21. NOTICES: Any notice to be given or served upon any party to this Agreement
must be in writing and shall be deemed to have been given: (a) upon receipt in
the event of personal service by actual delivery; (b) the first business day
after posting if deposited in the United States mail with proper postage and
dispatched by certified mail, return receipt requested; (c) upon receipt of
telecopy or email if a copy of such notice is also sent by regular mail or
overnight delivery service; or (d) upon receipt if notice is given other than by
personal service or by certified mail. All notices shall be given to the parties
at the addresses set forth at the beginning of this Agreement. Any party to this
Agreement may at any time change the address for notices to that party by giving
notice in this manner.

 

  22. COOPERATION IN A TAX DEFERRED EXCHANGE: Purchaser and Seller herein
reserve the right to consummate this transaction as part of a deferred exchange
of like kind property as provided by Section 1031 of the Internal Revenue Code,
but in all events Seller shall receive cash at Closing. Both Purchaser and
Seller agree to cooperate with each other in this regard at or prior to Closing
and execute necessary documents as appropriate provided that the non-exchanging
party shall have no liability in connection with the execution of such exchange
documents. Should there be any additional costs associated with this deferred
exchange they will be borne solely by the party effectuating the exchange.
Purchaser hereby indemnifies and holds Seller harmless in connection with any
matter concerning or arising out of such exchange or deferred exchange which
indemnification shall survive the Closing.

 

  23. NO RECORDING: Neither this Agreement nor any type of memorandum thereof
shall be recorded with the office of the Recorder of Deeds or with any other
governmental agency, and any purported recordation or filing hereof by Purchaser
shall be deemed invalid and shall constitute a default on the part of Purchaser.

 

  24. ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between
the parties as to the subject matter hereof and supersedes all prior
understandings and agreements. There are no representations, agreements
arrangements or understandings oral or written between the parties, including
the Broker, relating to the subject matter contained in this Agreement that is
not fully expressed or referred to herein.

 

  25.

SUCCESSORS AND ASSIGNS: The provisions of this Agreement shall bind and inure to
the benefit of Purchaser and Purchaser’s heirs, legal representatives,
successors and permitted assigns and shall bind and inure to the benefit of the
Seller and Seller’s heirs, legal representatives, its successors and assigns.
Purchaser may not assign this Agreement without

 

   10



--------------------------------------------------------------------------------

Exhibit 10.1

 

  prior written consent of Seller, which consent shall not be unreasonably
withheld. Notwithstanding the foregoing, Purchaser may assign this Agreement to
an affiliated entity, without requiring Seller’s consent.

 

  26. JOINT PURCHASERS: The term “Purchaser” shall be read as “Purchasers” if
more than one person is the Purchaser of the Property, in which case their
obligations shall be joint and several.

 

  27. FURTHER ASSURANCES: Either party shall execute, acknowledge and deliver to
the other party such instruments and take such other actions, in addition to the
instruments and actions specifically provided for herein at any time and from
time to time after execution of this Agreement whether before or after the
Closing, as such other party may reasonably request in order to effectuate the
provisions of this Agreement or the transaction contemplated herein or to
confirm or perfect any right to be created or transferred hereunder or pursuant
to this transaction, provided that neither party shall be required to incur any
material expense in connection therewith.

 

  28. SEVERABILITY: If any clause or provision of this Agreement is held to be
invalid or unenforceable by any court of competent jurisdiction as against any
person or under any circumstances, the remainder of this Agreement and the
applicability of any such clause or provision to other persons or circumstances
shall not be affected thereby. All other clauses or provisions of this
Agreement, not found invalid or unenforceable shall be and remain valid and
enforceable.

 

  29. TIME: Time is of the essence of this Agreement.

 

  30. STRICT COMPLIANCE / WAIVER: Any failure by either party to insist upon
strict performance by the other party of any of the provisions of this Agreement
shall not be deemed a waiver of any of the provisions hereof, irrespective of
the number of violations or breaches that may occur, and each party,
notwithstanding any such failure, shall have the right thereafter to insist upon
strict performance by the other of any and all of the provisions of this
Agreement.

 

  31. GOVERNING LAW: The provisions of this Agreement and all questions with
respect to the construction and enforcement thereof and the rights and
liabilities of the parties hereto shall be governed by, and construed and
enforced in accordance with, the laws of the State of Illinois.

 

  32. WAIVER OF JURY TRIAL: EXCEPT AS PROHIBITED BY LAW, THE PARTIES SHALL, AND
THEY HEREBY DO, EXPRESSLY WAIVE TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF,
CONNECTED WITH, OR RELATING TO THIS AGREEMENT OR THE RELATIONSHIP CREATED
HEREBY. WITH RESPECT TO ANY MATTER FOR WHICH A JURY TRIAL CANNOT BE WAIVED, THE
PARTIES AGREE NOT TO ASSERT ANY SUCH CLAIM AS A COUNTERCLAIM IN, NOR MOVE TO
CONSOLIDATE SUCH CLAIM WITH, ANY ACTION OR PROCEEDING IN WHICH A JURY TRIAL IS
WAIVED.

 

  33. ATTORNEYS FEES: A party to this Agreement who is the prevailing party in
any legal proceeding against any other party brought under or with respect to
this Agreement or the transaction contemplated hereby shall be additionally
entitled to recover court costs and reasonable attorneys’ fees from the
non-prevailing party.

 

  34. GENDER: A reference in this Agreement to any one gender, masculine,
feminine or neuter, includes the other two, and the singular includes the
plural, and vice versa, unless the context requires otherwise.

 

  35.

CERTAIN REFERENCES: The term “herein”, “hereof” or “hereunder” or similar terms
used in this Agreement refer to this entire Agreement and not to the particular
provision in which the term

 

   11



--------------------------------------------------------------------------------

Exhibit 10.1

 

  is used. Unless otherwise stated, all references herein to paragraphs,
subparagraphs or other provisions are references to paragraphs, subparagraphs or
other provisions of this Agreement.

 

  36. CAPTIONS: The captions in this Agreement are for convenience and reference
only and in no way define, limit or describe the scope of this Agreement or the
intent of any provision hereof.

 

  37. NO ORAL CHANGES: This Agreement cannot be changed or any provision waived
orally. ANY CHANGES OR ADDITIONAL PROVISIONS OR WAIVERS MUST BE SET FORTH IN A
RIDER ATTACHED HERETO OR IN A SEPARATE WRITTEN AGREEMENT SIGNED BY THE PARTIES.

 

  38. EXHIBITS: All Exhibits described herein and attached hereto are
incorporated herein by this reference for all purposes.

 

  39. DAYS: Whenever this Agreement requires that something be done within a
specified period of days, that period shall (a) not include the day from which
the period commences, (b) include the day upon which the period expires,
(c) expire at 5:00 p.m. local time on the day upon which the period expires, and
(d) except as otherwise provided for herein, be construed to mean calendar days;
provided, that if the final day of the period falls on a Saturday, Sunday or
legal holiday, the period shall extend to the first business day thereafter.

 

  40. COUNTERPARTS: This Agreement may be executed in multiple counterparts all
of which when taken together shall constitute one Agreement.

 

  41. COUNTERPART FACSIMILE EXECUTION: For purposes of executing this Agreement,
a document signed and transmitted by facsimile machine shall be treated as an
original document. The signature of any party thereon shall be considered as an
original signature, and the document transmitted shall be considered to have the
same binding legal effect as an original signature on an original document. At
the request of either party, any facsimile document shall be re-executed by both
parties in original form. No party hereto may raise the use of a facsimile
machine or the fact that any signature was transmitted through the use of a
facsimile machine as a defense to the enforcement of this Agreement or any
amendment executed in compliance with this paragraph. This paragraph does not
supersede the requirements of Section 21, Notices, of this Agreement.

 

  42. EFFECTIVE DATE: The Effective Date of this Agreement shall be the last
date on which both Seller and Purchaser have executed this Agreement.

 

  43. LIMITATION ON LIABILITY: Notwithstanding any provision contained in this
contract or any of the documents to be executed by Seller at Closing
(collectively, the “Sale Document”) the representations, warranties,
indemnities, undertakings, covenants and agreements of Seller (collective,
“Seller’s Undertakings”) under the Sales documents shall not constitute personal
obligations of the officers, directors, employees, agents, trustee, partners
(direct or indirect), members (direct or indirect), representatives,
stockholders, or other principals or representatives of Seller, and no personal
liability or personal responsibility of any sort with respect to any of Seller’s
Undertakings or any alleged breach thereof is assumed by, or shall at any time
be asserted or enforceable against any of the officers, directors, employees,
agents, trustees, partners, members, representatives, stockholders or other
principals or representatives of Seller.

 

    

Notwithstanding any provision contained in this Agreement or any of the
documents to be executed by Purchaser at Closing (collectively, the “Purchase
Documents”) the representations, warranties, indemnities, undertakings,
covenants and agreements of Purchaser (collectively, “Purchaser’s Undertakings”)
under the Purchase Documents shall not constitute personal obligations of the
officers, directors, employees, agents, trustee, partners (direct or indirect),

 

   12



--------------------------------------------------------------------------------

Exhibit 10.1

 

  members (direct or indirect), representatives, stockholders, or other
principals or representatives of Purchaser, and no personal liability or
personal responsibility of any sort with respect to any of Purchaser’s
Undertakings or any alleged breach thereof is assumed by, or shall at any time
be asserted or enforceable against any of the officers, directors, employees,
agents, trustees, partners, members, representatives, stockholders or other
principals or representatives of Purchaser.

 

   13



--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Real Estate Purchase and Sale Agreement on the dates listed
below, to be effective as of the date signed by the Seller.

 

PURCHASER: S.R. Jacobson Development Corp., a Michigan corporation on behalf of
an entity to be named               /s/ Scott R.
Jacobson                                                             Scott R.
Jacobson                                                
                  (Print Name)    PURCHASER’S ADDRESS:    PURCHASER’S PHONE:
32400 Telegraph Road, Suite 100                                 
Phone:        248-642-4700                                  Bingham Farms, MI
48025                                              
Fax:            248-642-1586                                 

DATE PURCHASER SIGNS THIS AGREEMENT:                                 January 5,
2017                            

PURCHASER’S ATTORNEY:                         Mark Cohn, Seyburn
Kahn                                                     

ATTORNEY’S ADDRESS:    ATTORNEY’S PHONE: 2000 Town Center, Suite
1500                                       
Phone:        248-353-7620                              Southfield. MI
48075                                                        
Fax:            248-353-3727                             

SELLER: Montgomery Sterling, L.L.C., an Illinois limited liability company

              By:        Inland Land Appreciation Fund II, L.P., a Delaware
limited partnership, its sole member

              By:        Inland Real Estate Investment Corporation, a Delaware
corporation, its general partner

 

              By:             /s/ Guadalupe
Griffin                                                                Name:
              Guadalupe Griffin                                             
              Its:                 Senior Vice
President                                             

 

SELLER’S ADDRESS:    SELLER’S PHONE:   2901 Butterfield
Road                                
     Phone:   630.218.4837                                                  Oak
Brook, Illinois 60523                           
         Fax:   630-574-9677                                               
  Attn: Guadalupe Griffin                              
      Email:   griffin@inlandgroup.com                              

DATE SELLER SIGNS THIS AGREEMENT:                                         
          January 10, 2017                                      

SELLER’S ATTORNEY:   David Neboyskey c/o The Inland Real Estate Group,
Inc.                                                       

[Continued below]

 

   14



--------------------------------------------------------------------------------

Exhibit 10.1

 

  ATTORNEY’S ADDRESS:    ATTORNEY’S PHONE:   2901 Butterfield
Road                          Phone:      630.218.8000 ext.
4760                                           Oak Brook, Illinois
60523                    Fax:      630.218.4900
                                                            Attn: David
Neboyskey                     Email:      dneboyskey@inlandgroup.com
                          

BROKER:

Inland Real Estate Advisors, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

(630) 990-8400 Phone (630) 990-5350 Fax

 

   15



--------------------------------------------------------------------------------

Exhibit A

PROPERTY IDENTIFICATION NUMBERS (PINs)

03-02-203-002

03-02-202-001

03-02-204-001

03-02-100-028

 

   16